DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fairall Jr et al. (US 5558041) in view of Saylor (US 10440933) and Pasztor (WO 0213599).
Regarding Claim 5, Fairall discloses a feline pet care vessel comprising: (a) a first box (bottom portion 12) having a first longitudinal wall (front wall 18), a first open end (open top 16), and a first horizontal wall positioned oppositely from the first open end (bottom surface 14); (b) a second box (top portion 30) having a second longitudinal wall (front wall 36), a second open end (open bottom 32), and a second horizontal wall positioned oppositely from the second open end (top surface 34), wherein the first open end is received within the second open end (Figures 2 and 4); said line having a "U" shape (rectangular opening 26) including a web and a pair of legs, wherein said pair of legs extends toward the first open end (Figure 2); and (d) a second perforation (perforated portion 44) longitudinally overlying the legs of the first "U" shaped perforation line (Figure 2), the second perforation line being formed within the second box's longitudinal wall (Figures 1 and 2), the second perforation line having a "U" shape including a web and a pair of legs, wherein said pair of legs extends toward the second open end (Figures 1 and 2); wherein the first longitudinal wall has an edge at the first open end (Figure 2), wherein the legs of the first perforation line have distal ends, and wherein said leg distal ends are positioned at said edge (Figure 2); wherein the second longitudinal wall has an edge at the second open end, wherein the legs of the second perforation line have distal ends, and wherein said leg distal ends are positioned at said edge (Figure 2).
Fairall fails to disclose (c) a first perforation line formed within the first box's longitudinal wall, and comprising a continuous closed loop perforation line formed within a box wall selected from the group consisting of the first and second horizontal walls.
However, Saylor teaches (c) a first perforation line formed within the first box's longitudinal wall (two cut outs 260; Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second box and second perforation line of Fairall with the first perforation of Saylor, in order to allow easy access to the box, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Additionally, Pasztor teaches a continuous closed loop perforation line (perforation 7) formed within a box wall selected from the group consisting of the first and second horizontal walls (covering 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the horizontal walls of Fairall, with the closed loop perforation line of Pasztor, in order to allow the animal to easily enter the box.
Regarding Claim 11, Fairall in view of Saylor and Pasztor teaches the pet care vessel of Claim 5. Fairall further teaches the feline pet care vessel further comprising cat litter (litter material 70) overlying a wall selected from the group consisting of the first and second horizontal walls (Figure 2).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over modified Fairall as applied to claim 5 above, and further in view of Davies et al. (US 11034515).
Regarding Claim 6, Fairall in view of Saylor and Pasztor teaches the pet care vessel of Claim 5.
Fairall fails to teach the feline pet care vessel wherein the closed loop perforation line is substantially circular.
However, Davies teaches the feline pet care vessel wherein the closed loop perforation line is substantially circular (opening 114; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the closed loop perforation line of modified Fairall, with the circular shape of Davies, in order to allow for easy access for both the animal as well as the user, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding Claim 7, Fairall in view of Saylor, Pasztor, and Davies teaches the pet care vessel of Claim 6. 
Fairall fails to teach the feline pet care vessel wherein the closed loop perforation line comprises a finger pull aperture.
However, Davies teaches the feline pet care vessel wherein the closed loop perforation line comprises a finger pull aperture (Figures 1 and 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the perforation line of Fairall with the finger pull aperture of Davies, in order to allow the user to easily remove the material to gain access to the inside. 
Regarding Claim 8, Fairall in view of Saylor and Pasztor teaches the pet care vessel of Claim 5. Fairall further teaches the feline pet care vessel wherein the first and second boxes have a plurality of inner surfaces (Figure 4).
Fairall fails to teach a waterproof coating applied to said inner surfaces.
However, Davies teaches a waterproof coating applied to said inner surfaces (“the single walled corrugated board may have a waterproof material lined surface” Col. 7 lines 4-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the inner surfaces of Fairall, with the waterproof coating of Davies, in order to prevent leakage of waste onto the user’s floor.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over modified Fairall as applied to claim 5 above, and further in view of Yoon (KR 101806785)
Regarding Claim 9, Fairall in view of Saylor and Pasztor teaches the pet care vessel of Claim 5.
Fairall fails to teach the feline pet care vessel further comprising a rectangular pad fitted for covering a wall selected from the group consisting of the first and second horizontal walls, wherein the rectangular pad abuts said selected wall.
However, Yoon teaches the feline pet care vessel further comprising a rectangular pad (pad unit 520) fitted for covering a wall selected from the group consisting of the first and second horizontal walls, wherein the rectangular pad abuts said selected wall (Figure 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the horizontal walls of Fairall, with the rectangular pad of Yoon, in order to prevent leakage of waste onto the user’s floor as well as provide comfort to the animal.
Regarding Claim 10, Fairall in view of Saylor, Pasztor, and Yoon teaches the pet care vessel of Claim 9.
Fairall fails to teach the feline pet care vessel wherein the rectangular pad is composed of a waterproof material.
However, Yoon teaches the feline pet care vessel wherein the rectangular pad is composed of a waterproof material (“The pad unit 520 includes a waterproof layer 521” Page 5 of translation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vessel of Fairall with the waterproof pad of Yoon, in order to prevent leakage of waste onto the user’s floor.

Response to Arguments
Applicant’s arguments filed 10/5/22 with respect to claim 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states in page 2 of remarks “Claim 5 has been further amended (in addition to the amendment into independent form discussed above) to include a limitation requiring that the closed loop perforation be continuous.” This limitation is now taught by the new reference of Pasztor (WO 0213599) as shown in the currently presented rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642